Title: Anthony Morris to James Madison, 20 September 1826
From: Morris, Anthony
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Bolton Farm
                                
                                 Sepr 20. 1826.
                            
                        
                        The letter & blank form enclosed were sent to me here by the Register of the Treasury, I now forward
                            them to you, hoping they will establish to your Satisfaction the claim to the dividends in question, and enable the Exr
                            of your Fathers Estate to receive the Amount at his pleasure, should any thing further be requisite I beg you always to
                            command my Services with perfect freedom—With every respectful Sentiment Yr. Mo. ob. & faithful St &c
                        
                            
                                A Morris
                            
                        
                    